Citation Nr: 0016799	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  98-16 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly pension based on a need for 
regular aid and attendance, or based on permanent housebound 
status.


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran is not blind as defined by VA regulations, or 
a patient in a nursing home, he does not require the use of 
special prosthetic or orthopedic appliances, and is not 
bedridden; the objective evidence does not indicate that the 
veteran is currently unable to dress and feed himself, to 
attend to the wants of nature, and to keep himself ordinarily 
clean and presentable, nor does the evidence of record 
indicate that he requires care or assistance on a regular 
basis to protect him from the hazards or dangers incident to 
his daily environment.  

3.  The veteran does not have a single permanent disability 
rated 100 percent disabling with an additional disability or 
disabilities ratable at 60 percent

4.  The veteran is not substantially confined to his 
dwelling.


CONCLUSION OF LAW

The criteria for special monthly pension based on a need for 
regular aid and assistance, or based on permanent housebound 
status, have not been met.  38 U.S.C.A. §§ 1502, 1521, 5107 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim for entitlement 
to special monthly pension benefits based, in part, on his 
poor vision.

VA law provides that pension benefits shall be paid to each 
veteran of a period of war who meets certain service 
requirements and who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  38 U.S.C.A. § 1521.  Increased 
pension benefits, in the form of a special monthly pension, 
are payable to a veteran who is in need of regular aid and 
attendance.  38 U.S.C.A. § 1521(d); 38 C.F.R. §§ 3.351(a)(1).  

Need for aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).  The criteria for 
establishing the need for regular aid and attendance requires 
that the veteran be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or the veteran must be a patient in a nursing home 
because of mental or physical incapacity; or he must 
establish a factual need for aid and attendance, under 
38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. 
§ 3.351(c).

Under the provisions of 38 C.F.R. § 3.352(a), the criteria 
for establishing a factual need for aid and attendance 
include the inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
the frequent need of adjustment of any special prosthetic or 
orthopedic appliances; the inability of the veteran to feed 
himself; the inability to attend to the wants of nature; or 
incapacity, either physical or mental, which requires care or 
assistance on a regular basis to protect him from the hazards 
or dangers incident to his daily environment.  An individual 
who is bedridden also meets the criteria for aid and 
attendance.  Bedridden is that condition, which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed bed rest in 
bed for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  Id; see 38 U.S.C.A. 
§ 1502(b).

It is not required that all of the disabling conditions 
enumerated in 38 C.F.R. § 3.352(a) be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the veteran is unable to perform should be 
considered in connection with his or her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a); see Turco v. Brown, 9 Vet. App. 222 
(1996).   

For veterans not in need of regular aid and attendance, a 
special monthly pension is payable to a veteran who has a 
disability rated as permanent and total and who either (1) 
has additional disability or disabilities ratable at 60 
percent or more, separate and distinct from the permanent 
disability rated as 100 percent disabling and involving 
different anatomical segments or bodily systems, or (2) is 
"permanently housebound" by reason of disability or 
disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  
A veteran is considered permanently housebound when the 
veteran is substantially confined to his or her dwelling and 
the immediate premises or, if institutionalized, to the ward 
or clinical area, and it is reasonably certain that the 
disability or disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d)(2); see 38 U.S.C.A. § 1502(c).  

Initially, the Board notes that the veteran does not have a 
single permanent disability rated at 100 percent.  As such, 
the veteran does not meet the threshold requirement for 
entitlement to a special monthly pension based on housebound 
status.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  As 
such, the Board will examine whether the veteran is in need 
of regular aid and attendance.

A review of the record reveals that the veteran has been in 
receipt of VA nonservice-connected pension benefits since 
August 1987.  The veteran does not have any service-connected 
disabilities.

VA outpatient treatment records dated in January 1995, 
indicate that the veteran was found to meet the definition of 
legal blindness, in that he had visual acuity of 20/200 or 
less in the better eye.  The clinical findings revealed 
counting fingers at four feet in the right eye, and 20/200 in 
the left eye.

More recently, in July 1998, the veteran underwent a VA 
examination and was diagnosed with low vision, macular 
degeneration, gastroesophageal reflux disease, chronic 
rhinitis, osteoarthritis of the right elbow, right knee, and 
thoracic spine, and right renal mass.  The examiner noted 
that the veteran was able to ambulate independently, and he 
had full range of motion in all four extremities and his 
spine.  The veteran was able to ambulate one block, and he 
would leave the house to go to the store or to the hospital.  
He did not require the use of assistive devices or aids for 
ambulation.

In October 1998, the veteran underwent a VA eye examination, 
and was diagnosed with choroidal neovascular membrane in the 
right eye, amblyopia in the left eye, pseudophakia in both 
eyes, and left esotropia.  Physical examination revealed 
visual acuity in the right eye of 20/400, and 20/200 in the 
left eye.  It was noted that the veteran fulfilled the 
criteria for legal blindness, in that his best corrected 
visual acuity was less than 20/200.

Initially, the Board acknowledges that the veteran appears to 
focus his argument on the fact that he is legally blind.  
However, as noted earlier, blindness for VA aid and 
attendance is defined as being blind or so nearly blind as to 
have corrected visual acuity of 5/200 or less, in both eyes, 
or concentric contraction of the visual field to 5 degrees or 
less.  See 38 C.F.R. § 3.351(c)(1).  In the present case, the 
medical evidence of record, as summarized above, simply does 
not reflect that the veteran's vision meets those criteria.  

The Board has carefully considered all the recent medical 
evidence of record, as noted above, including VA clinical 
records received in August 1998, which reflect treatment from 
approximately July 1997 to July 1998.  However, such evidence 
establishes that the veteran is not blind for VA aid and 
assistance purposes, as explained above, nor is he bedridden 
or a patient in a nursing home, and he does not require the 
use of special prosthetic or orthopedic appliances.  Thus, 
the criteria for aid and attendance benefits pursuant to the 
provisions of 38 C.F.R. § 3.351(c) are not met.  

Likewise, the evidence does not establish a factual need for 
aid and attendance under 38 C.F.R. § 3.352.  In that regard, 
the Board finds no evidence of record that the veteran is 
objectively shown to require the regular care or assistance 
of another person on a regular basis to protect himself from 
the hazards or dangers incident to his daily environment.  
The medical evidence reveals that the veteran can ambulate 
for a block without assistance, and he leaves the house to go 
to the store or the hospital.  According to the July 1998 VA 
examination report, the veteran's extremities and back have 
normal range of motion, and there is no evidence of 
neurological, endocrine system, or psychiatric disorders.  
There is no evidence of record that the veteran is unable to 
dress or undress himself, bathe and feed himself, and/or 
attend to the wants of nature.  Moreover, there is no 
evidence of record that the veteran is physically or mentally 
incapacitated. 

Accordingly, as the veteran does not meet the requirements 
for entitlement to regular aid and attendance or permanent 
housebound status, the Board concludes that the preponderance 
of the evidence is against the veteran's claim for special 
monthly compensation, and the claim must be denied.  See 
38 U.S.C.A. § 5107(b).


ORDER

Special monthly pension based on the need for regular aid and 
attendance, or based on housebound status, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

